                                                              IT IS ORDERED
                                                              Date Entered on Docket: July 18, 2019




                                                              ________________________________
                                                              The Honorable Robert H Jacobvitz
                                                              United States Bankruptcy Judge

______________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW MEXICO

  IN RE:

  DON LEE SHEETS, JR.
  fdba Works Consulting, LLC
  CARMEN MARIE SHEETS

                    Debtors.                                    Case No. 13-17-12098-JF

                  STIPULATED ORDER MODIFYING THE AUTOMATIC STAY
                  AND PROVIDING FOR THE ABANDONMENT OF PROPERTY

           This matter came before the Court on the Motion for Relief from Automatic Stay for the

  Abandonment of Property to Carrington Mortgage Services, LLC, filed on March 7, 2019, (DOC

  69) (the “Motion”) by Carrington Mortgage Services, LLC (“Creditor”), and the Debtors’

  Response to Motion for Relief (the “Objection”) filed on April 1, 2019 (DOC 71). The Court,

  having reviewed the record, the Motion, the Objection and being otherwise sufficiently

  informed, FINDS:

           a.       On March 7, 2019, Creditor served the Motion and a notice of the Motion (the

  “Notice”) on Gerald R Velarde, Attorney for Debtors and Tiffany M. Cornejo, (the “Trustee”) by



  5952-449-FBB 7007200.doc mdb
  Case 17-12098-j13              Doc 74   Filed 07/18/19   Entered 07/18/19 10:12:55 Page 1 of 7
use of the Court’s case management and electronic filing system for the transmission of notices,

as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors, Don Lee

Sheets, Jr. and Carmen Marie Sheets, by United States first class mail, in accordance with

Bankruptcy Rules 7004 and 9014.

         b.       The Motion relates to the property located at 403 Swire Avenue Aztec, New

Mexico 87410, more fully described as:

                  That part of the Northeast Quarter of the Southeast Quarter of the
                  Southwest Quarter (NE1/4SE1/4SW1/4) of Section Eight (8), in
                  Township Thirty (30) North of Range Eleven (11) West,
                  N.M.P.M., San Juan County, New Mexico, described as follows;
                  BEGINNING South 89°57'46" East 800.85 feet from the
                  Northwest Corner of the SE1/4SW1/4 of said Section 8;
                  THENCE South 03°05'41" West 115.12 feet to the Northerly
                  boundary of that Tract of land conveyed in Book 962, page 477;
                  THENCE South 89°43'19" East 154.60 feet along the Northerly
                  line of said Tract to the West side of Swire Avenue;
                  THENCE North 03°20' East 115.1 feet along the West side of
                  Swire Avenue to the North line of said NE1/4SE1/4SW1/4;
                  THENCE North 89°57'46" West 156.6 feet, more or less to the
                  point of beginning.
                  EXCEPT, HOWEVER, the North 15 feet of subject property.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes

(the “Property”). If there is a conflict between the legal description and the street address, the

legal description shall control.

         c.       The Notice provided for an objection deadline of 21 days from the date of service

of the Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         d.       The Notice was sufficient in form and content;

         e.       The objection deadline expired on April 1, 2019;

         f.       On April 1, 2019 the Debtors filed an Objection to the Motion;

         g.       No other party in interest filed an objection to the Motion;




5952-449-FBB 7007200.doc mdb                        2
Case 17-12098-j13              Doc 74   Filed 07/18/19    Entered 07/18/19 10:12:55 Page 2 of 7
         h.       The Court being advised of both the Debtors’ and the Trustee’s consent to the

relief requested herein and their approval as to the form of this Order; and the Court having

considered Creditor’s Motion, now enter this Order modifying the automatic stay and providing

for the abandonment of property in the event of default.

         The parties stipulate and agree to the following terms:


         1.       The Debtors will cure the post-petition payment amounts due on Creditor’s Note

(the “Note”) and Deed of Trust for May 1, 2019 through June 1, 2019, being two (2) payments of

$1,238.30 each, minus a suspense of $459.91, plus the bankruptcy MFR fees in the amount of

$1,097.94 for a total post-petition payment arrearage amount through June 6, 2019 of $3,114.63.

         2.       The first payment of $519.13 is due by July 15, 2019, the second payment of

$519.10 is due by August 15, 2019, the third payment of $519.10 is due by September 15, 2019,

the fourth payment of $519.10 is due by October 15, 2019, the fifth payment of $519.10 is due

by November 15, 2019, and the final payment of $519.10 is due by December 15, 2019.

Remittance of full and timely payment amounts under this payment schedule will cure and

satisfy the current total post-petition payment arrearage amount of $3,114.63 by December 15,

2019. These payments shall include the loan number and will be made in certified funds and will

be delivered to:

         Carrington Mortgage Services, LLC
         P.O.Box 3730
         Anaheim, CA 92806

The Debtors shall continue to make their regular monthly mortgage payments in the current

amount of $1,238.30 as they come due (unless otherwise notified by Creditor), commencing with

the July 1, 2019 payment and continuing thereafter.




5952-449-FBB 7007200.doc mdb                        3
Case 17-12098-j13              Doc 74   Filed 07/18/19   Entered 07/18/19 10:12:55 Page 3 of 7
         3.       In the event the Debtors fail to tender a payment as due and required by this

Order, the movant may file a Notice of Default with the Court, which will be mailed to the

Debtors and sent by electronic notification to Debtors’ counsel. The Debtors will have ten (10)

days from the filing of a Notice of Default to cure the default. The Debtors will only receive

two (2) such Notices. If the Debtors fail to cure the default within ten (10) days from the filing

of a Notice of Default, then upon the movant’s filing of an Affidavit of Default, the automatic

stay effectuated by Debtors’ bankruptcy filing will be lifted as ordered herein, so that Creditor

may avail itself to the rights and remedies afforded under its Note and Mortgage, including but

not limited to the right to foreclose against the property if available under State Law.

         4.       In the event that the Debtors default a third time, the movant may

immediately proceed with the filing of its Affidavit of Default, thereby terminating the

automatic stay and abandoning the subject property as ordered herein, so that Creditor

may avail itself to the rights and remedies afforded under its Note and Mortgage, including

but not limited to the right to foreclose against the property if available under State Law.

         5.       In the event the Debtors default and upon proper notice of the default to the

Trustee, the Trustee shall immediately cease making payments to Creditor pursuant to the

Debtors’ Chapter 13 Plan, and future payments, if any, will only be made by the Trustee

pursuant to an Amended Proof of Claim filed by Creditor for any unsecured deficiency balance.

         IT IS, THEREFORE, THE ORDER OF THIS COURT:

         That in accordance with the above agreed upon terms, upon the movant’s filing of an

Affidavit of Default and pursuant to Section 362(d) of Title 11 of the United States Code (the

“Bankruptcy Code”), the automatic stay of Section 362(a) of the Bankruptcy Code is hereby

lifted as to the real property identified in Creditor’s Note and Mortgage. Said property is located




5952-449-FBB 7007200.doc mdb                        4
Case 17-12098-j13              Doc 74   Filed 07/18/19   Entered 07/18/19 10:12:55 Page 4 of 7
at 403 Swire Avenue, Aztec, New Mexico 87410 (the “Property”), more fully and completely

described as:

                  That part of the Northeast Quarter of the Southeast Quarter of the
                  Southwest Quarter (NE1/4SE1/4SW1/4) of Section Eight (8), in
                  Township Thirty (30) North of Range Eleven (11) West,
                  N.M.P.M., San Juan County, New Mexico, described as follows;
                  BEGINNING South 89°57'46" East 800.85 feet from the
                  Northwest Corner of the SE1/4SW1/4 of said Section 8;
                  THENCE South 03°05'41" West 115.12 feet to the Northerly
                  boundary of that Tract of land conveyed in Book 962, page 477;
                  THENCE South 89°43'19" East 154.60 feet along the Northerly
                  line of said Tract to the West side of Swire Avenue;
                  THENCE North 03°20' East 115.1 feet along the West side of
                  Swire Avenue to the North line of said NE1/4SE1/4SW1/4;
                  THENCE North 89°57'46" West 156.6 feet, more or less to the
                  point of beginning.
                  EXCEPT, HOWEVER, the North 15 feet of subject property.


including any improvements, fixtures, and attachments, such as, but not limited to, mobile

homes. If there is a conflict between the legal description and the street address, the legal

description shall control.

         That upon default by the Debtors and proper notice of the default to the Trustee, the

Property is hereby abandoned pursuant to Section 554 of the Bankruptcy Code, and Creditor may

avail itself to the rights and remedies afforded under the Note and Mortgage, including but not

limited to the right to foreclose against the Property if available under State Law.

         That upon default by the Debtors and proper notice of the default to the Trustee, the

Trustee shall cease making payments to Creditor pursuant to Debtors’ Chapter 13 Plan, and any

future payment and/or deficiency owed by the Debtors to Creditor after sale of the Property shall

be set forth in an Amended Proof of Claim filed by Creditor and shall be subject to the

Bankruptcy Code should this bankruptcy continue. If the Note and the obligation therein are




5952-449-FBB 7007200.doc mdb                        5
Case 17-12098-j13              Doc 74   Filed 07/18/19   Entered 07/18/19 10:12:55 Page 5 of 7
fully satisfied and there remain any money-proceeds from the sale of the Property, then such

monies will be paid to the Trustee for the benefit of the estate.

         That upon the Debtors’ default, the filing of the movant’s Affidavit of Default, and the

termination of the automatic stay and the abandonment of the subject property as provided

herein, Fed. R. Bankr. P. 4001(a)(3) is not applicable and/or is waived and Creditor may

immediately enforce and implement relief from the automatic stay and foreclose on the subject

property if available under State Law.

         This Stipulated Order (the applicable payment and default terms herein) shall remain

effective, upon conversion to another chapter bankruptcy.

                                        XXX END OF ORDER XXX




5952-449-FBB 7007200.doc mdb                         6
Case 17-12098-j13              Doc 74    Filed 07/18/19   Entered 07/18/19 10:12:55 Page 6 of 7
SUBMITTED BY:

ROSE L. BRAND & ASSOCIATES, P.C.

By :/s/ Andrew P. Yarrington
   Andrew Yarrington
   Attorneys for Creditor
   7430 Washington Street, NE
   Albuquerque, NM 87109
   Telephone: (505) 833-3036
   Andrew.Yarrington@roselbrand.com


APPROVED BY:


By_Approved via E-Mail on 6/26/2019
   Gerald R Velarde
   Attorney for Debtors
   2531 Wyoming Blvd NE
   Albuquerque, NM 87112-1027
   Telephone: (505) 248-1828
   velardepc@hotmail.com



By__Approved via Email on 7/8/2019___
   Tiffany M. Cornejo,
   Chapter 13 Trustee
   625 Silver Avenue SW Suite 350
   Albuquerque, NM 87102-3111
   Telephone: 505-243-1335


COPY TO:

Don Lee Sheets, Jr. and
Carmen Marie Sheets,
Debtors
403 Swire Ave.
Aztec, NM 87410




5952-449-FBB 7007200.doc mdb                        7
Case 17-12098-j13              Doc 74   Filed 07/18/19   Entered 07/18/19 10:12:55 Page 7 of 7
